BRYAN SCHRODER
United States Attorney
District of Alaska

MARK A. NITCZYNSKI
U.S. Department of Justice – ENRD
Environmental Defense Section
999 18th Street; South Terrace; Suite 370
Denver, CO 80202
Phone: (303) 844-1498; Fax: (303) 844-1350
Email: mark.nitczynski@usdoj.gov
BRIAN UHOLIK
Environment and Natural Resources Division
4 Constitution Square
150 M Street, N.E.
EDS/4th Floor
Washington, D.C. 20002
Phone: (202) 305-0733; Fax: (202) 514-8865
Email: brian.uholik@usdoj.gov

Attorneys for Defendants

                           UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF ALASKA
                                  AT ANCHORAGE

BRISTOL BAY ECONOMIC
DEVELOPMENT CORPORATION, et al.,                CASE NO. 3:19-CV-00265-SLG

                             Plaintiffs,

               v.

CHRIS HLADICK, U.S.
ENVIRONMENTAL PROTECTION
AGENCY, et al.,

                             Defendants.

SALMONSTATE, et al.,                            CASE NO. 3:19-CV-00267-SLG

                             Plaintiffs,

               v.

CASE NO. 3:19-CV-00265-SLG (CONSOLIDATED) - 1

          Case 3:19-cv-00265-SLG Document 40 Filed 01/16/20 Page 1 of 8
CHRIS HLADICK, U.S.
ENVIRONMENTAL PROTECTION
AGENCY, et al.,

                              Defendants.

TROUT UNLIMITED,                                     CASE NO. 3:19-CV-00268-SLG

                              Plaintiffs,

               v.

U.S. ENVIRONMENTAL PROTECTION
AGENCY, et al.,

                              Defendants.


   STIPLUATION AND JOINT MOTION FOR VACATUR OF SCHEDULING
        ORDER AND FOR ENTRY OF NEW BRIEFING SCHEDULE

       Plaintiffs and Defendants (the “Parties”) in these consolidated cases stipulate and

jointly move this Court for vacatur of the current Scheduling Order, ECF 27, and for entry

of a new briefing schedule, in light of the determination by the United States Environmental

Protection Agency (“EPA”) that additional documents should be included in the

administrative record. These issues came to light recently, after the deadline for Plaintiffs to

move to supplement the record.

       The Parties have reached agreement regarding revisions to the current Scheduling

Order. The revisions would provide EPA with approximately two weeks to submit an

updated administrative record and index; however, EPA plans to submit the revised record

and index sooner if that is feasible. The revised schedule also would establish a new briefing

schedule that does not require Plaintiffs to file their opening merits brief(s) until after the



CASE NO. 3:19-CV-00265-SLG (CONSOLIDATED) - 2

         Case 3:19-cv-00265-SLG Document 40 Filed 01/16/20 Page 2 of 8
updated record and index have been submitted. 1 The new schedule would not alter the

deadline for Defendants to submit their reply brief in support of their motion to dismiss

(currently due January 21, 2020), and the merits briefing schedule generally would track the

schedule that this Court previously established. 2

       A table that sets forth the proposed new schedule is attached here to as Attachment

A, and a proposed order is being submitted herewith.

                             Respectfully submitted this 16th day of January, 2020.

                             _/s/_Mark A. Nitczynski __
                             MARK A. NITCZYNSKI
                             United States Department of Justice - ENRD
                             Environmental Defense Section
                             999 18th Street; South Terrace, Suite 370
                             Denver, CO 80202
                             Phone: (303) 844-1498; Fax: (303) 844-1350
                             Email: mark.nitczynski@usdoj.gov

                             BRIAN UHOLIK
                             Environment and Natural Resources Division
                             4 Constitution Square
                             150 M Street, N.E.
                             EDS/4th Floor
                             Washington, D.C. 20002
                             Phone: (202) 305-0733; Fax: (202) 514-8865
                             Email: brian.uholik@usdoj.gov

                             Attorneys for Defendants




 1
    Under the current Scheduling Order, Plaintiffs’ joint opening merits brief is due on
January 16, 2020.
 2
     Based on information indicating that the U.S. Army Corps of Engineers will not be
making a final Clean Water Act permit decision until after this summer, Plaintiffs anticipate
that the new briefing schedule will provide this Court with sufficient time to rule
beforehand.

CASE NO. 3:19-CV-00265-SLG (CONSOLIDATED) - 3

         Case 3:19-cv-00265-SLG Document 40 Filed 01/16/20 Page 3 of 8
                           s/__Jeffrey M. Feldman (consent)___ __________
                           Jeffrey M. Feldman (AK Bar No. 7605029)
                           SUMMIT LAW GROUP PLLC

                           Ralph H. Palumbo (Pro Hac Vice)
                           Lynn M. Engel (Pro Hac Vice)
                           YARMUTH LLP

                           Attorneys for Bristol Bay Economic Development Corporation, Bristol Bay
                           Native Association, Inc. and Bristol Bay Reserve Association

                           s/_Megan R. Condon (consent)_______________________
                           Megan R. Condon (AK Bar No. 1810096)
                           Matthew N. Newman (AK Bar No. 1305023)
                           NATIVE AMERICAN RIGHTS FUND

                           Attorneys for United Tribes of Bristol Bay

                           s/__Scott Kendall (consent)__________________________
                           Scott Kendall (AK Bar No. 0405019)
                           HOLMES, WEDDLE & BARCOTT

                           Attorney for Bristol Bay Regional Seafood Development Association, Inc.

                           s/ Katherine Strong (consent)
                           Katherine Strong (AK Bar No. 1105033)
                           Brian Litmans (AK Bar No. 0111068)
                           TRUSTEES FOR ALASKA

                           Attorneys for SalmonState, Alaska Center, Alaska Community Action
                           on Toxics, Alaska Wilderness League, Cook Inletkeeper, Defenders of
                           Wildlife, Friends of McNeil River, McNeil River Alliance, National
                           Parks Conservation Association, National Wildlife Federation, Sierra
                           Club, and Wild Salmon Center

                           s/ Jacqueline M. Iwata (consent)
                           Jacqueline M. Iwata (Pro Hac Vice)
                           Thomas D. Zimpleman (Pro Hac Vice)
                           Joel R. Reynolds (Pro Hac Vice)
                           NATURAL RESOURCES DEFENSE COUNCIL

                           Attorneys for Natural Resources Defense Council



CASE NO. 3:19-CV-00265-SLG (CONSOLIDATED) - 4

         Case 3:19-cv-00265-SLG Document 40 Filed 01/16/20 Page 4 of 8
                           s/ Thomas S. Waldo (consent)
                           Thomas S. Waldo (AK Bar No. 9007047)
                           Erin Whalen (AK Bar No. 1508067)
                           EARTHJUSTICEAttorneys for Earthworks

                           s/_Abraham J. Shanedling (consent)____________________
                           Austin Williams (AK Bar No. 0911067)
                           TROUT UNLIMITED

                           Paul A. Werner (Pro Hac Vice)
                           Steven P. Hollman (Pro Hac Vice)
                           Abraham J. Shanedling (Pro Hac Vice)
                           Rachelle P. Bishop (Pro Hac Vice)
                           SHEPPARD, MULLIN, RICHTER & HAMPTON LLP

                           Attorneys for Trout Unlimited




CASE NO. 3:19-CV-00265-SLG (CONSOLIDATED) - 5

         Case 3:19-cv-00265-SLG Document 40 Filed 01/16/20 Page 5 of 8
                             CERTIFICATE OF SERVICE

       I hereby certify that on January 16, 2020, I filed foregoing STIPLUATION AND
JOINT MOTION FOR VACATUR OF SCHEDULING ORDER AND FOR ENTRY
OF NEW BRIEFING SCHEDULE using the Court’s CM/ECF system, which serves
copies on counsel of record.


                                                /s/ Mark A. Nitczynski




CASE NO. 3:19-CV-00265-SLG (CONSOLIDATED) - 6

         Case 3:19-cv-00265-SLG Document 40 Filed 01/16/20 Page 6 of 8
      ATTACHMENT A




CASE NO. 3:19-CV-00265-SLG (CONSOLIDATED) - 7

         Case 3:19-cv-00265-SLG Document 40 Filed 01/16/20 Page 7 of 8
             Document / Action                    Proposed          Proposed Page/Word
                                                  Deadline                 Limits
     Defendants’ Reply in Support of          1/21/2020 3         20/5,700
     Motion to Dismiss
     Agency Record and Revised Index          1/31/2020           N/A
                                              (may be filed
                                              sooner)
     Plaintiffs’ Joint Opening Merits Brief   21 days after    35/10,000 for a joint brief
     [and up to a total of three              submission of thefiled on behalf of all
     supplemental briefs (one brief in        Agency Record    Plaintiffs
     each of the three cases) filed by        and Revised Index7/2000 for optional
     plaintiffs]                                               Supplemental Merits Briefs
                                                               that may be filed by
                                                               Plaintiffs in each of the
                                                               three actions
     Defendants’ Opposition to Plaintiffs’ 40 days after       35/10,000, plus 7/2,000
     Opening Merits Brief(s)               Plaintiffs’ Opening additional for each
                                           Merits Brief        Supplemental Merits Brief
     Plaintiffs’ Joint Reply Brief         21 days after       20/5,700 if no
                                           Defendants’         Supplemental Merits Briefs
                                           Opposition to       are filed;
                                           Plaintiffs’ Opening 25/6,875 if Supplemental
                                           Merits Brief(s)     Merits Briefs are filed
     Request for Oral Argument, if any     7 days after        N/A
                                           Plaintiffs’ Joint
                                           Reply Brief
     Joint Appendix                        14 days after       N/A
                                           Plaintiffs’ Joint
                                           Reply Brief




 3
     This date is unchanged.

CASE NO. 3:19-CV-00265-SLG (CONSOLIDATED) - 8

          Case 3:19-cv-00265-SLG Document 40 Filed 01/16/20 Page 8 of 8
